PER CURIAM:
Madiou Barry, a native and citizen of Guinea, seeks review of an order of the Board of Immigration Appeals (Board) denying his motion to reconsider. We have reviewed the administrative record and conclude that the Board did not abuse its discretion in denying Barry’s motion. See 8 C.F.R. § 1003.2(a), (b) (2006).
Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Barry, No. A96-085139 (B.I.A. June. 6, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.